Citation Nr: 0602734	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial (compensable) rating for hydroceles 
(claimed as testicular injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1997 to 
December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for hydroceles 
(claimed as testicular injury), assigning a noncompensable 
evaluation, effective December 2, 2000.  The claims file 
subsequently was transferred to the RO in Pittsburgh, 
Pennsylvania.  In December 2004, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The Board remanded this case in March 2005 for additional 
development, which subsequently was accomplished; thus, this 
case is properly before the Board.

As previously indicated in the March 2005 Board remand, the 
veteran addressed the issue of service connection for a back 
disability at the December 2004 Board pre-hearing conference, 
which is referred to the RO.


FINDINGS OF FACT

The veteran's hydroceles are manifested by complaints of pain 
and swelling in the testicles, primarily in the left, 
clinical diagnoses of left orchalgia and status post 
orchiopexy for intermittent testicular torsion. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hydroceles (claimed as testicular injury) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.115a, 4.115b, Diagnostic Codes 7523, 4.118, 
Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 2003 rating decision, February 2004 statement of the 
case (SOC), and August 2005 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to an initial compensable rating 
for hydroceles.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, in a March 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in March 2005 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2003 rating decision, the RO 
granted the veteran's service connection claim for 
hydroceles, assigning a noncompensable rating, which the 
veteran appealed.  In March 2005, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his initial increased rating claim on 
appeal, and clarified what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
March 2005 was not given prior to the first AOJ adjudication 
of the claim, the subsequent VA letter corrected any 
procedural errors.  The notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private surgery center records dated in August 2000, 
and VA medical records dated from November 2001 to April 
2002.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in March 2001 and 
July 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his initial rating 
claim; were notified of the respective responsibilities of VA 
and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
initial ratings is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.





Analysis

The RO granted service connection for hydroceles (claimed as 
testicular injury) in February 2003, assigning a 
noncompensable rating effective December 2, 2000.  The 
veteran appeals this action.

In statements and testimony, the veteran contends that the 
level of his hydroceles disability, claimed as testicular 
injury, is more severe than warranted by a noncompensable 
rating.  The veteran reported that his symptoms include 
feeling like his left testicle is being squeezed and having a 
sharp pain in his stomach, enough to make him keel over.  He 
noted that the pain occurs daily, lasts about an hour, and 
that sometimes he has a fever and swelling.  He stated that 
he took Motrin three or four times a day and also suffers 
embarrassment from inability to perform due to pain.  He 
further noted that surgery created disfiguring scarring, 
which serves as a constant reminder of his condition.  He 
also noted that his symptoms affect everyday things like 
walking, running, and lifting, as well as sexual intercourse.  
He stated that his family is in the construction business and 
that he cannot work with them doing manual labor.  He has 
degree and works in accounting.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
hydroceles (claimed as testicular injury).  For this reason, 
the RO evaluated the veteran's service-connected disability 
by analogy under Diagnostic Code (DC) 7523 for complete 
atrophy of the testis.  38 C.F.R. § 4.115b.  Under DC 7523, 
complete atrophy of one testicle warrants a noncompensable 
rating.  Complete atrophy of both testicles warrants a 20 
percent rating, with consideration for special monthly 
compensation.  

The Board will consider whether the veteran can receive a 
higher rating under this diagnostic code, as well as any 
other potentially applicable diagnostic codes.

Other potentially applicable diagnostic codes include DC 7524 
for removal of testis, DC 7525 for chronic epididymo-
orchitis, and DC 7522 for deformity of the penis with loss of 
erectile power.  Under DC 7254, removal of one testis 
warrants a noncompensable rating; removal of two testes 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  

Under DC 7525, chronic epididymo-orchitis is rated as a 
urinary tract infection.  
Under 38 C.F.R. § 4.115a, a urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  A recurrent symptomatic urinary tract 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management warrants a 30 percent rating.  

Under DC 7522, deformity of the penis with loss of erectile 
power warrants a 20 percent rating.

Upon review, the medical evidence does not show that the 
veteran's hydroceles, claimed as testicular injury, warrants 
a compensable rating under 38 C.F.R. § 4.115b, DC 7523.  As 
noted, in order to show that the next higher 20 percent 
rating is warranted under DC 7523, the medical findings must 
be severe enough to be considered analogous to atrophy of 
both testes.  

Private medical records dated in August 2000 show that the 
veteran was seen with complaints of pain in his testicles, 
left greater than right, for a long period of time, more so 
recently after a lot of walking and carrying luggage.  
Several extensive work-ups and examinations were normal with 
no cause found for the pain.  The veteran received L4-5 
epidural injections to relieve the pain.  The physician noted 
that it was common to have fourth nerve radicular pain, even 
though no reason could be found for the pain, such as a 
normal MRI or CT scan.

A March 2001 VA genitourinary examination report shows that 
the testicles were normal; there was no evidence of any 
epididymitis.  The examiner stated that he could not 
determine the cause of the testicular pain, other than 
calling it orchialgia, which he noted was a common name given 
when there was no diagnosis.

A November 2001 VA neurology examination report shows the 
veteran had a nerve conduction and electromyograph study of 
the paraspinal muscles at L2, L3, L4, which all were reported 
normal.  The veteran denied any problems with erections, 
ejaculation, or urination, and the examiner found the 
veteran's physiologic functions to be intact.  The veteran 
stated that he had persistent left testicular pain, which at 
times was exacerbated, noting that the only time he had 
significant relief was from epidural shots the previous year.  
On examination of the groin, there was tenderness midway in 
the inguinal ligament area where the inguinal canal was 
present.  The veteran did not have tenderness on the right 
side; and sensation in the scrotum, testicles, thighs, and 
medial and lateral aspect was normal.  The impression was 
that the cause of the testicular pain was secondary to a 
fibrous band or pinched nerve in the inguinal canal area or 
somewhat proximal to that.  The examiner also noted that it 
was possible that the testicular pain was originating from 
the L4 nerve root.  

A December 2001 VA MRI report shows an impression of there 
being no lymph nodal enlargement or other mass lesions seen 
in the pelvis or groin, especially on the left side.  The 
examiner noted that there were fairly large hydroceles, 
bilaterally and that according to the radiologist, the 
hydroceles might be the cause of the bilateral testicular 
pain.  The examiner found that the testicular pain was not 
due to lumbosacral strain, but to hydroceles.

A March 2002 VA urology record shows complaints of severe 
left-sided scrotal pain, ongoing for three to four months and 
not relieved by medication.  On examination, there was 
nothing found in either scrotal sacs, and the testicles 
appeared normal.  The urologist noted that an MRI showed 
hydrocele of the left side, but indicated that this was not 
the cause of the pain.  An April 2002 VA urology examination 
report noted that the urologist found some swelling on the 
left side and noted that the ultrasound did not show anything 
significant.  The clinical diagnosis was intermittent 
torsion, for which the urologist indicated the only treatment 
was bilateral orchiopexy; otherwise the veteran was in danger 
of losing his testicle.  The veteran underwent surgery in 
April 2002, and postoperative note showed no further 
complaints of pain.

A July 2005 VA examination report shows that following an 
April 2002 bilateral orchiopexy, the veteran's pain was much 
better for approximately six months, but then returned.  The 
veteran described left inguinal or groin pain, similar to the 
sensation of the testicle being squeezed and indicated that 
the testicle itself was sometimes swollen and intermittently 
tender.  He indicated that the pain was frequently an 8 on a 
scale of 1 to 10, and also noted that this sometimes 
prohibited sexual activity.  Other urinary symptoms 
reportedly were minimal.  He denied any significant dysuria 
or problems with his force of stream, and stated that he 
never had a sexually-transmitted disease diagnosed to his 
knowledge, or urethral discharge at any point in his 
lifetime.  He also indicated no significant urinary tract 
infections.  Physical examination showed that the abdomen was 
soft without palpable hepatosplenomegaly.  There was no 
palpable bladder distension or discomfort, and his groins 
were without palpable inguinal adenopathy or inguinal hernia; 
there was some discomfort in palpation of the external 
inguinal ring on the left.  The genitourinary examination 
showed a normal circumcised penis without palpable plaques or 
urethral discharge.  The testicles descended bilaterally and 
were nontender to palpation.  The prostate and epididymis 
also was nontender to palpation.  Bilateral scrotal incisions 
were noted.  The examiner's assessment was that the veteran 
currently had minimal, if any, hydrocele that was pathologic.  
There was some appreciable tenderness to palpation of the 
left inguinal canal and left external inguinal ring; and no 
masses noted within the testicles.  The testicles were found 
relatively normal to palpation; and there were no significant 
scrotal scars from surgery.  The examiner noted that although 
the veteran was found to be relatively comfortable at the 
examination, he gave a clear history of intermittent left 
orchialgia, which was significant at times, and typically 
experienced while sitting in a chair and relieved by leaning 
forward.  The examiner found left orchialgia.

As a whole, these medical findings are not severe enough to 
rise to the level of complete atrophy in both testicles.  38 
C.F.R. § 4.115b, DC 7523.  Similarly, the medical evidence is 
not severe enough to be considered analogous to removal of 
both testes.  As such, a 20 percent rating under 38 C.F.R. 
§ 4.115b, DC 7524 also does not apply.  Specifically, the 
veteran's complaints and medical findings primarily relate to 
pain in the left testicle.  While surgery was for bilateral 
hydrocele, there were no medical findings show atrophy or 
loss of use of both testes at any time during the appeal 
period.  As set out above, a 20 percent evaluation requires 
problems with both testicles.

A compensable rating under 38 C.F.R. § 4.115b, DC 7525 is not 
warranted, as the evidence does not show chronic epididymo-
orchitis or any urinary tract infections. See 38 C.F.R. 
§ 4.115a.  As noted, in March 2001, there was no evidence of 
epididymitis; and the epididymis was found nontender to 
palpation in July 2005.  Additionally, in November 2001, the 
veteran denied problems with urination; and he denied 
dysuria, problems with force of stream, or any significant 
urinary tract infections in July 2005.  

Similarly, a compensable rating under 38 C.F.R. § 4.115b, DC 
7522 for deformity of the penis with loss of erectile power 
does not apply.  A November 2001 medical record shows the 
veteran denied problems with erections and ejaculation and 
his physiologic function was found to be intact.  In July 
2005, the veteran complained that pain sometimes prohibited 
sexual activity, but this was not due to loss of erectile 
function.  Moreover, the physical examination found the penis 
was normal without plaques or urethral discharge.

Last, the Board notes that the veteran is not entitled to a 
separate compensable rating under 38 C.F.R. § 4.118, DC 7804, 
for superficial, painful scars, as the July 2005 examiner 
found that the bilateral scrotal incision scars from surgery 
were not significant and that the testicles were relatively 
normal to palpation.

As a whole, the evidence more closely approximates the 
criteria for a noncompensable rating under 38 C.F.R. 
§ 4.115b, DC 7523.  See 38 C.F.R. § 4.7.  While the veteran 
has complained of significant left testicular pain, a 
definite cause for which has not been determined, for the 
most part, physical examination of the left testicle has been 
normal.  Although pain is considered in rating 
determinations, "pain alone cannot be evaluated without 
being associated with an underlying pathologic abnormality." 
68 Fed. Reg. 51454 (Aug. 27, 2003) (setting for new rating 
criteria for the evaluation of disabilities of the spine); 
see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the hydroceles warranted a compensable rating.  
Thus "staged ratings" are inapplicable to this case.

In sum, the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
hydroceles, claimed as testicular injury.  In making this 
determination, the Board has considered the benefit-of-the-
doubt doctrine; however, as the evidence is not equally 
balanced, in this regard, it does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
February 2004 SOC, the RO provided and discussed the criteria 
for assignment of extraschedular evaluations for the 
disabilities at issue for which an increased evaluation was 
sought by the veteran on appeal. 

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial compensable evaluation for 
hydroceles, claimed as testicular injury is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


